In re State of Louisiana; — Plaintiffs); applying for writ of certiorari and/or review, writ of prohibition, supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 93KW-0479; Parish of Orleans, Criminal District Court, Div. “J”, No. 355-707.
Granted. Case remanded to the court of appeal to reconsider the use of defendant’s guilty plea in #248-089(J) as a predicate offense in the multiple offender proceeding in light of State v. Mike Shelton, 621 So.2d 769 (La.1993).
DENNIS, J., not on panel.